DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.

Response to Amendment
Applicant has presented amendments to the claims on 10/29/2021. Applicant’s amendments have caused for the 35 USC 112(b) for relative terms to be withdrawn. 

Claim Objections
Claim 1, 4 and 7 objected to because of the following informalities: the phrase “one of the individual and the group continues/changed to be the wakeful state” is awkward grammatically.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “at least one of the individual and the group is changed to be the wakeful state when the estimated arousal level belongs to an excessively wakeful state whose an arousal level is higher than an arousal level of the wakeful state”. It is unclear as to what the phrase whose an arousal level is higher than an arousal level of the wakeful state is pointed to in the claim. There are multiple interpretations that can be taken with the current claim’s construction. As a list of non-limiting example, the mentioned phrase may be in regards to the individual, the group, or the excessively wakeful state. 
For the purpose of examination, it will be understood that the phrase whose an arousal level is higher than an arousal level of the wakeful state belongs to excessively wakeful state which is being interpreted as a noun. 
Whose an arousal is a flawed grammatically and requires appropriate correction. 
Similar issues are present in the other independent claims which recite similar limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US PUB. 20180073760, herein Smith) in view of Mokhnatkina et al (US PUB. 20140269223, herein Mokhnatkina) in further view of Atchison et al (US PUB. 20180031264, herein Atchison). 

Regarding claim 1, 4 and 7, Smith teaches An area-specific environment management system/method/a non-transitory computer readable recording medium storing therein a program that manages an environment in an individual one of a plurality of areas, the system comprising: 
a processor (0007); 
a memory coupled to the processor and storing a program executable by the processor (0007); 
a biological information sensor that acquires biological information about at least one of an individual and a group who belongs to an individual one of the areas; and an environmental information sensor that acquires environmental information about an individual one of the areas (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, 0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”, 0028, users wear devices that collect biological information about them. The users belong to the rooms they occupy. There are plural areas where the user may occupy for a time.), 
wherein the processor, based on the program stored in the memory (0029, 0031-0033), is configured to execute: 
an arousal level estimation process that estimates an arousal level with respect to the biological information obtained from the biological information sensor by using an arousal level estimation model (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, biological information is used to estimate onset of sleep. Onset of sleep corresponds with a certain level of arousal.); 
and an environment provision process that provides an environment to an individual one of the areas (fig. 3, 0031 “Upon detection of a sleep onset event, sleep onset determination module 18 causes execution of sleep profile 17 to commence”, 0032, 0033 “sleep profile 17 enters a first temperature decreasing portion 43 wherein the setpoint temperature is decreased 1.0.degree. F. over the course of two hours, e.g., the setpoint is changed at a rate of about -0.5.degree. F./hour.”, 0029 “adjust the temperature of each bedroom, multiple sleep profiles may be executed concurrently to accommodate the sleep schedules of individual occupants”, when sleep onset is detected, a sleep profile is chosen. The sleep profile dictates environment of the individual [taught in 0029] one of the areas.) based on the arousal level and the environmental information obtained from the environmental information sensor (0031 “Upon detection of a sleep onset event, sleep onset determination module 18 causes execution of sleep profile 17 to commence”, 0025 “sensor device 31 includes one or more of a motion detector, an occupancy detector, a temperature sensor, a humidity sensor, light sensor, or a CO.sub.2 sensor. The sensed property is communicated to sleep onset detection module 18, which monitors any one, some, or all of these properties to assess the level of human activity within the controlled environment to determine the onset of sleep” Onset of sleep which is used to determine environment to the individual one of the areas, is determined by finding , 
wherein providing the environment includes: 
managing an environment to be provided so that an arousal state of the at least one of the individual and the group is changed to a wakeful state (fig. 3 0034 “second temperature increasing portion 52 is entered during which the rate of setpoint decrease accelerates to about +1.0.degree. F./hour for a period of two hours, e.g., about twice the rate of the first temperature increasing portion. At point 53, or 8:00 AM, the setpoint has reached the original base setpoint 41 of 72.degree. F., and the sleep profile concludes.”, 0017 As shown in fig. 3, at 51 sleep ends. This conclusion corresponds to a wakeful state. Line 52 shows environment changes to correspond with the change in arousal state.) [when the estimated arousal level belongs to a state from sleepy until awakened]; 
managing the environment to be provided so that the arousal state of the at least one of the individual and the group continues to be the wakeful state ((fig. 3, 0034 “At point 53, or 8:00 AM, the setpoint has reached the original base setpoint 41 of 72.degree. F., and the sleep profile concludes.”, conclusion of the sleep profile corresponds to a wakeful state. The environment is managed to reach a base setpoint of 41 after line 53.) [when the estimated arousal level belongs to the wakeful state]; 
and managing the environment to be provided so that the arousal state of the at least one of the individual and the group is changed to be the wakeful state (0028 “environmental parameters from throughout the environment are utilized to detect and predict the onset of sleep. For example, if a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device 31 (e.g., raised CO.sub.2 levels, limited motion detected). If this pattern is repeated over several days, sleep onset detection module 18 will begin execution of sleep profile 17 at the observed time, e.g., three hours after raised CO.sub.2  [when the estimated arousal level belongs to an excessively wakeful state whose an arousal level is higher than an arousal level of the wakeful state] 
Smith does not explicitly teach when the estimated arousal level belongs to a state from sleepy until awakened, and when the estimated arousal level belongs to the wakeful state and when the estimated arousal level belongs to an excessively wakeful state whose an arousal level is higher than an arousal level of the wakeful state. 
Mokhnatkina teaches when the estimated arousal level belongs to a state from sleepy until awakened (0041 “the sleep states may be considered as… an intermediate state where the user is partially awake yet partially sleep.” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a sleep state of the person”, determining of a sleep stage corresponds to an estimation. The intermediate state corresponds to a state from sleepy until awakened.)
when the estimated arousal level belongs to the wakeful state (0049 “the user is determined to be awake”, 0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals measured via sensors such as a wearable devices teachings of Smith with the wearable sleep monitor of Mokhnatkina because both references are directed towards user sleep levels using wearable devices and because Mokhnatkina 
Smith and Mokhnatkina do not teach when the estimated arousal level belongs to an excessively wakeful state whose an arousal level is higher than an arousal level of the wakeful state.
Atchison teaches and managing the environment to be provided so that the arousal state of the at least one of the individual and the group is changed to be the wakeful state when the estimated arousal level belongs to an excessively wakeful state whose an arousal level is higher than an arousal level of the wakeful state (0062 “the control device 16 may determine that an increase in temperature in a room as well as motion detected in the room are indicative of a person exercising or cleaning, and implement the workout override mode… the data collected by the sensors 112 may be indicative of increases in air temperature in a certain area of the structure, infrared radiation from the user, and/or repetitive motions, such as sweeping, vacuuming, lifting weights, jogging on a treadmill, other forms of exercise, and the like…the workout override mode 154 and/or cleaning override mode 156 may be implemented by the control device”, 0058 “a workout override mode 154, when activated, may cause cooled air to be delivered at a rate faster than the default rate to a particular room in the structure”, Working out, cleaning and cooking are higher arousal level of the wakeful state and thus correspond to an excessively wakeful state. The managed environment is changed for these excessively wakeful states.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals measured via sensors such as a wearable devices teachings of Smith and the wearable sleep monitor of Mokhnatkina with the HVAC control techniques of Atchison based on the user activity level since it allows for control of the HVAC environment to operate differently based on user actions (0058 0063). 
the area-specific environment management system/method/non-transitory computer readable recording medium according to claim 1/4/7.
Smith and Mokhnatkina further teach wherein the arousal level estimation model includes: 
a first arousal level estimation model corresponding to the state from sleepy until awakened (Mokhnatkina, 0041 “the sleep states may be considered as falling into four broad categories: a) the deep sleep state, b) the shallow sleep state, c) the REM (Rapid Eye Movement) state, and d) an intermediate state where the user is partially awake yet partially sleep” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a sleep state of the person”, An estimation of a state from sleepy until awakened is performed by Mokhnatkina.); and 
a second arousal level estimation model corresponding to the excessively wakeful state (Smith, 0028 “environmental parameters from throughout the environment are utilized to detect and predict the onset of sleep. For example, if a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device 31 (e.g., raised CO.sub.2 levels, limited motion detected). If this pattern is repeated over several days, sleep onset detection module 18 will begin execution of sleep profile 17 at the observed time, e.g., three hours after raised CO.sub.2 levels and limited motion is detected at living room sensor device 31”, the system is able to predict a three hour time span of excessive wakeful state in the living room.)

Regarding claim 3/6/9, Smith, Mokhnatkina and Atchison teach the area-specific environment management system/method/non-transitory computer readable recording medium according to claim 1/4/7, 
 wherein managing the environment to be provided so that the arousal state of the at least one of the individual and the group is changed to the wakeful state (Smith, fig. 3 0034 “second temperature increasing portion 52 is entered during which the rate of setpoint decrease accelerates to about +1.0.degree. F./hour for a period of two hours, e.g., about twice the rate of the first temperature increasing portion. At point 53, or 8:00 AM, the setpoint has reached the original base setpoint 41 of 72.degree. F., and the sleep profile concludes.” As shown in fig. 3, at 51 sleep ends. This conclusion corresponds to a wakeful state. Line 52 shows environment changes to correspond with the change in arousal state.) when the estimated arousal level belongs to the state from sleepy until awakened (Mokhnatkina, 0041 “the sleep states may be considered as… an intermediate state where the user is partially awake yet partially sleep.” 0016 “a wearable device that has…a sleep monitor…the sleep monitor determines a sleep state of the person”, determining of a sleep stage corresponds to an estimation. The intermediate state corresponds to a state from sleepy until awakened.) includes:
determining whether the environmental information is suitable for the state from sleepy until awakened (Smith, fig. 3 0034 “second temperature increasing portion 52 is entered during which the rate of setpoint decrease accelerates to about +1.0.degree. F./hour for a period of two hours, e.g., about twice the rate of the first temperature increasing portion. At point 53, or 8:00 AM, the setpoint has reached the original base setpoint 41 of 72.degree. F., and the sleep profile concludes.”, 0017,  it is deemed that the sleep environmental information is not suitable for the sleepy until awakened state and therefore a new environmental information is determined and changed to.)
and when it is determined that the environmental information is not suitable, determining a suitable environment for the state from sleepy until awakened (Smith, fig. 3 0034 “second temperature increasing portion 52 is entered during which the rate of setpoint decrease accelerates to about +1.0.degree. F./hour for a period of two hours, e.g., about twice 

Regarding claim 14, Smith, Mokhnatkina and Atchison teach the area-specific environment management system according to claim 1.
 Smith and Mokhnatkina further teach wherein managing the environment to be provided so that the arousal state of the at least one of the individual and the group continues to be the wakeful state (Smith, fig. 3, 0034 “At point 53, or 8:00 AM, the setpoint has reached the original base setpoint 41 of 72.degree. F., and the sleep profile concludes.”, conclusion of the sleep profile corresponds to a wakeful state. The environment is managed to reach a base setpoint of 41 after line 53.) when the estimated arousal level belongs to the wakeful state  (0049 “the user is determined to be awake”, 0016) includes: 
determining whether the environmental information is suitable for the wakeful state (Smith, fig. 3, 0034 “At point 53, or 8:00 AM, the setpoint has reached the original base setpoint 41 of 72.degree. F., and the sleep profile concludes.”, it is deemed that the environmental information is not suitable for the wakeful state and therefore a new environmental information is determined and changed to); 
and when it is determined that the environmental information is not suitable, determining a suitable environment for the wakeful state (Smith, fig. 3, 0034 “At point 53, or 8:00 AM, the setpoint has reached the original base setpoint 41 of 72.degree. F., and the sleep profile concludes.”, it is deemed that the environmental information is not suitable for the wakeful state and therefore a new environmental information is determined and changed to).

the area-specific environment management system according to claim 1.
Smith further teaches wherein managing the environment to be provided so that the arousal state of the at least one of the individual and the group is changed to be the wakeful state when the estimated arousal level belongs to the excessively wakeful state ((0028 “environmental parameters from throughout the environment are utilized to detect and predict the onset of sleep. For example, if a family typically gathers in the living room after dinner for three hours before going to sleep, environmental parameters consistent with this activity will detected by the living room sensor device 31 (e.g., raised CO.sub.2 levels, limited motion detected). If this pattern is repeated over several days, sleep onset detection module 18 will begin execution of sleep profile 17 at the observed time, e.g., three hours after raised CO.sub.2 levels and limited motion is detected at living room sensor device 31”, 0032 “In the FIG. 3 example, the base setpoint 41 is shown to be 72.degree. F. Typically, this would represent the preferred temperature set by the user. The targeted sleep duration is seven hours, between the hours or 11:00 PM (point 46) and 67:00 AM (point 51).”) includes: 
determining whether the environmental information is suitable for the excessively wakeful state (0032 “In the FIG. 3 example, the base setpoint 41 is shown to be 72.degree. F. Typically, this would represent the preferred temperature set by the user.”, 0026 setpoints are used for the best environmental situation for the excessively wakeful state.); 
and when it is determined that the environmental information is not suitable, determining a suitable environment for the excessively wakeful state (0032, 0026, Temperature setpoints are used for the excessively wakeful state. A plurality of setpoints are saved and the system is able to determine which of the setpoints is best suited.)

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US PUB. 20180073760, herein Smith) in view of Mokhnatkina et al (US PUB. 20140269223, . 

Regarding claim 10/12, Smith, Mokhnatkina, and Atchison teach the area-specific environment management system/method according to claim 1/4.
Smith further teaches wherein the processor is configured to execute (0007): 
an arousal state monitoring process that monitors an arousal state of a measurement target individual based on the biological information about the measurement target individual obtained from the biological information sensor (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user” current biological data is found from the sensor.); 
a biological information acquisition process that acquires biological information about the measurement target individual [who is taking the one or more intellectual performance tests], from the biological information sensor (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”); 
a feature value extraction process that extracts a feature value from the biological information obtained by the biological information acquisition process (0035 “biological parameters derived from a physiological sensor (e.g., a wearable device).”, biological parameters are features that have been extracted by the biological information acquisition process.); and 
an estimation model learning process that generates an arousal level estimation model based on the feature value (0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, 0025 “By monitoring motion sensing, occupancy… sleep onset detection module 18 determines the sleeping habits of the home's occupants” Onset of sleep corresponds with a certain level of arousal. Biological information is used to estimate onset of sleep. 0025 further shows how user input (i.e. user motion and occupancy) is also used for determining onset of sleep) [and a result of the intellectual performance test.]
Smith, Mokhnatkina and Atchison do not teach an intellectual performance test execution and control process that requests the measurement target individual to take one or more intellectual performance tests responsive to an instruction from the arousal state monitoring process, target individual, who is taking the one or more intellectual performance tests, and a result of the intellectual performance test.
Young does teach an intellectual performance test execution and control process that requests the measurement target individual to take one or more intellectual performance tests responsive to an instruction from the arousal state monitoring process (page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 3 paragraph 2 “These alarm clocks are used by many people, such as students and office workers, who must wake up early in the morning” a problem, which corresponds with the intellectual performance test, is provided to a user based of an alarm requesting a user to wake-up.)
individual who is taking the one or more intellectual performance tests (page 3 paragraph 4)
an estimation model learning process that generates an arousal level estimation model based on…and a result of the intellectual performance test (page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 1 abstract paragraph 2 “Since the user must enter the correct answer, the alarm clock of the alarm clock is turned off and the user does not fall asleep again.”, page 6 paragraph 5 “However, if the answer is not input even after a preset time elapses after the problem is output or if an incorrect answer is input, the control unit 32 further increases the level of the alarm sound output to the speaker 4 to wake up the user's sleep” Similar to Smith in 0025, Young also uses user input (i.e. user answers from the intellectual performance test) in order to estimate that the user is awake. Incorrect answers and no answers are used to estimate that the user is not awake and a response takes place in that case.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals teachings of Smith, the sleep monitor of Mokhnatkina and the activity based HVAC control of Atchison with the alarm clock with user testing features of Young because the cited references are all directed towards understanding if a user is in a rest or awake status and because Young teaches an alarm clock that allows for increasing the reliability of the alarm clock since a user must provide a correct answer to a question in order to turn the alarm off rather than allowing a user in deep sleep to press the alarm on/off button which deteriorates the function of the alarm clock (page 3 paragraphs 3 and 4). 

Claim 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US PUB. 20180073760, herein Smith) in view of Mokhnatkina et al (US PUB. 20140269223, herein Mokhnatkina) in further view of Atchison et al (US PUB. 20180031264, herein Atchison)  . 

Regarding claim 11, Smith, Mokhnatkina, Atchison and Young teach The area-specific environment management system/method according to claim 10/12.
Smith and Young further teaches wherein the processor (Smith, 0007) is further configured to execute:
intellectual performance tests (Young, page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 3 paragraph 2 “These alarm clocks are used by many people, such as students and office workers, who must wake up early in the morning” a problem, which corresponds with the intellectual performance test, is provided to a user based of an alarm requesting a user to wake-up.)
wherein the estimation model learning process generates the arousal level estimation model based on the feature value (Smith, 0029 “sleep onset detection module 18 monitors the current and historical physiological data of each individual user to determine the onset of sleep of each user, and/or to record and predict the desired sleep time of each user”, biological information is used to estimate onset of sleep. Onset of sleep corresponds with a certain level of arousal.) [and the normalized result] of the intellectual performance test (Young, page 3 paragraph 4 “A control unit which outputs a predetermined problem through the display unit while outputting an alarm sound through the speaker when the alarm is activated, and stops the alarm sound when an answer inputted by the user by manipulating the key unit corresponding to the output problem is correct”, page 3 paragraph 2 “These alarm clocks are used by many people, such as students and office workers, who must wake up early in the 
Smith, Mokhnatkina, Atchison and Young do not teach a normalization process that normalizes the result of the intellectual performance tests taken by the measurement target individual by using a representative point, and the normalized result of the intellectual performance test.
Giancardo does teach a normalization process that normalizes the result of the intellectual performance tests taken by the measurement target individual by using a representative point (0050 “Keystroke events collected from a device may be used to monitor motor function of a person while the person is performing a task and/or operating the device without altering the functionality of the device…provide an indication of motor function impairment due to a condition such as a state of fatigue or sleep deprivation”, 0082 “a feature may be calculated by averaging peak values of multiple distributions of keystroke event intervals”, 0095 “An illustrative example of calculating feature vectors is shown with respect to FIG. 7...FIGS. 7A-D illustrate experimental results for quantifying fatigue via a sleep inertia protocol. Individuals were awakened during the night to induce sleep inertia and tested four times twice during the day and twice during the night... FIGS. 7E and 7F illustrate an alternative representation of the data illustrated in FIGS. 7A-D… FIG. 7F illustrates data similar to that shown in FIG. 7E, but the data is normalized to a baseline level for each individual”, keystroke activity data, which correspond to intellectual tasks, are normalized. Giancardo teaches using a feature vector for the normalization process. Feature vector corresponds to a representative vector. Giancardo further teaches feature value in 0082.)
and the normalized result of the intellectual performance test  (0095)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the environmental controlling of an environment based on wakefulness of individuals teachings of Smith, the sleep monitor of Mokhnatkina, 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the instant application to perform a substitution of a feature vector as taught by Giancardo in 0095 with a feature value, which is also taught by Giancardo in 0082, since this is a simple substitution of one known element for another to obtain a predictable result of normalization of data. 

Relevant Prior Art 
Goldmann et al (US PUB. 20090255997) has been deemed relevant prior art since it teaches a means for cooling based on the intensity of the workout being done. 

Examiner Suggestion
	As a service to the Applicant, the Examiner suggests amending the independent claims to include clarifying details of the intellectual performance test and its normalization of the test scores as described in 0085, 0087, and 0090 may overcome the cited prior art. Applicant is invited to schedule an interview to discuss this in more detail.

Response to Arguments
Applicant’s arguments, filed 10/29/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Smith et al (US PUB. 20180073760, herein Smith) in view of Mokhnatkina et al (US 
Applicant argues on page 12 and 13 that the cited references do not teach dividing arousal levels into two states, namely a wakeful and an excessively wakeful state. However, Smith teaches determining a wakeful state since Smith teaches detecting and predicting the onset of sleep such as when a family gathers in the family room a few hours before going to sleep (0028). 
Atchison does teach determining an excessively wakeful state since Atchison teaches a means for detecting when a user is sweeping, vacuuming, lifting weights, jogging and other forms of exercise (0062). This under broadest reasonable interpretation corresponds to an excessively wakeful state especially when considered against a state where the onset of sleep is occurring in Smith. Therefore, the combination of Smith, Mokhnatkina and Atchison teach means for differentiating between a wakeful and excessively wakeful state.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116